Citation Nr: 0101618	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for recurrent dislocation 
of the right (major) shoulder, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



REMAND

The veteran served on active duty from April to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
RO that denied a claim of entitlement to an increased rating 
for recurrent dislocation of the right (major) shoulder in 
excess of 30 percent.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000); VAOPGCPREC 11-2000 (Nov. 27, 
2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not considered the veteran's 
claim in the context of the new law, and the veteran has not 
had an opportunity to prosecute his claim in that context, it 
would be potentially prejudicial to the appellant if the 
Board were to issue a decision at this time.  Consequently, 
in order to ensure the veteran due process of law, and to 
avoid the possibility of prejudice, the Board will remand the 
matter to the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (57 Fed. Reg. 49,747 
(1992)).  Therefore, a remand is required.  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, scheduling the veteran for a VA examination because 
the medical evidence of record is inadequate for determining 
whether the veteran's service-connected recurrent dislocation 
of the right shoulder warrants a rating in excess of 
30 percent.  Given the veteran's argument that his right 
shoulder condition has worsened, that he experiences pain in 
the right shoulder, and that he experiences greater 
functional loss upon prolonged use of his right shoulder, 
further evidentiary development is required.  This is so 
because the available medical evidence does not contain 
information relating to application of 38 C.F.R. §§ 4.40, 
4.45 (2000).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that, when evaluating joints 
on the basis of limited motion, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, incoordination, or other functional 
loss, and whether pain limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (2000).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

When examined by VA in January 1999, range of motion of the 
right shoulder was abduction to 45 degrees, forward flexion 
to 45 degrees, adduction to 0 degrees, extension to 10 
degrees, internal rotation to 90 degrees, and external 
rotation to 90 degrees.  The examiner noted that all these 
movements were performed with a moderate degree of pain.  The 
diagnoses were recurrent dislocation of the right shoulder 
and traumatic arthritis of the right shoulder.  

The Board finds that the January 1999 VA examination report 
is inadequate for rating purposes because it does not appear 
that the examiner undertook a sufficient DeLuca-type 
assessment.  The full extent of impairment, especially with 
repeated or prolonged use, is not clear from the report of 
that examination.  Moreover, it is unclear whether any pain 
with motion is due to arthritis or whether service-connected 
recurrent dislocation of the shoulder has caused arthritis or 
made it worse.  The Board notes that the RO has not 
specifically indicated whether any right shoulder arthritis 
is a manifestation of or disability separate and distinct 
from the service-connected recurrent dislocation.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment of service-
connected right shoulder disability that 
has not already been made part of the 
record.  The RO should assist the veteran 
in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA orthopedic 
examination to assess the severity of his 
service-connected recurrent dislocation 
of the right (major) shoulder.  The 
claims folder, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner for review.  The examiner should 
make all findings necessary to determine 
the current severity of the right 
shoulder debility.  See DeLuca, supra.  
Any indicated studies should be 
accomplished.  The examiner should record 
the range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of motion at which such pain 
begins.  Any pain with motion should be 
noted.  The examiner should indicate 
whether the veteran experiences weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  If the veteran 
is examined at a point of maximum 
debility, this should be noted.  The 
examiner should also explain whether 
there is adequate pathology demonstrated 
to support each of the veteran's 
functional losses.  In addition, the 
examiner should specifically indicate 
whether the veteran has arthritis of the 
right shoulder, and, if so, whether 
arthritis is a manifestation of or 
otherwise related to the service-
connected right shoulder disability and 
the degree to which arthritis causes pain 
with motion, if any.  The rationale for 
the examiner's opinions should be 
explained in detail.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  If the veteran does not appear 
for a scheduled examination, the SSOC 
should recite the provisions of 38 C.F.R. 
§ 3.655 (2000) and explain the effect of 
this regulation on the veteran's claim.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


